Registration No.333- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT under the SECURITIES ACT OF 1933 BLUEFIRE ETHANOL FUELS, INC. (Name of small business issuer in its charter) Nevada 2860 20-4590982 (State or jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. EmployerIdentification Number) BlueFire Ethanol Fuels, Inc. 31 Musick Irvine, California 92618 (949) 588-3767 (telephone number) (949) 588-3972 (facsimile number) (Address and telephone number of principal executive offices and principal place of business) X-Clearing Corp. 535 16th Street, Suite 810 Denver, CO 80202 (303) 573-1000 (telephone number) (Name, address and telephone number of agent for service) Copies to: Robert E. Lustrin, Esq. Craig A. Sklar, Esq. Seward
